Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 1-17 are pending. Claims 10-17 are withdrawn in response to a restriction requirement and claims 1-9 are elected without traverse.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
1. A method for executing a fractional-based buy or sell order, comprising:
 	receiving, by a processing unit including at least one processor communicatively coupled to a non-transitory processor-readable medium storing processor-executable code, a fractional share component of a buy or sell order comprised of fractional shares;
providing, by the processing unit, the fractional share component to a first queue;
 	providing, by the processing unit, the fractional share component to a second queue after a whole share component of the buy or sell order corresponding to the fractional share component is executed at a price;
performing, by the processing unit, if a buy order, a first transaction comprised of:
determining if a sufficient quantity of fractional shares is stored in a  fractional shares database, and
buying fractional shares for the fractional share component in the second  queue from the fractional shares database if a sufficient quantity exists, wherein the buy of the notional-based shares is executed by a fracker balancer based on a user imposed parameter, wherein the fracker balancer is configured with the user imposed parameter and the user imposed parameter includes controls to adjust and set inventory risk exposure, and wherein the user imposed parameter is determined to be elected to hold no more than one share of a given security in the fractional share database and to hold no more than what is necessary to execute current orders;
 	performing, by the processing unit, if a sell order, a second transaction comprised of:
selling the fractional shares of the fractional share component in the  second queue to the fractional shares database; and
generating a report upon the completion of the first transaction or the  second transaction.
	The claims are directed to the execution of a fractional-based buy or sell order per the preamble which is a certain method of organizing human activity and is similar to the abstract idea found in Bilski v. Kappos, of a series of instructions of how to hedge risk. The present abstract idea is a series of instructions of how to execute a fractional-based buy or sell order.
 	This judicial exception is not integrated into a practical application because the claims additionally comprise a processing unit with a processor coupled to a non-transitory processor-readable medium storing processor-executable code, a fracker balancer, and generating a report upon completing the transaction. The computer elements are generically recited such that they do not represent any particular machines, the claims do not purport to improve the computer in any way and the computer elements are not meaningful to the claim aside from tying the abstract idea to a particular technological environment. The generation of the report is extra-solution activity which is insignificant to the execution of the fractional-based buy or sell order. Therefore the claims appear to merely add the words “apply it”, or the like, to the abstract idea  with insignificant extra solution activity, making the claims patent ineligible. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because step 2B prong two requires the any insignificant extra-solution activity to be analyzed for unconventionality. The examiner asserts there is nothing unconventional about generating a report as it is similar to electronic recordkeeping. Alice, which the courts considered well-understood, routine and conventional activity (MPEP 2106.05(d)).
The dependent claims merely narrow the abstract idea, and/or add more insignificant extra-solution activity and generic computer elements to the abstract idea but are similarly rejected.
As a whole and in combination the claims represent no more than an abstract idea implemented by computer with insignificant extra-solution activity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the notional-based shares.  There is insufficient antecedent basis for this limitation in the claim. The examiner assumes the claim should recite “the fractional shares”.

The closest prior art is:
Walia – 8,478,675
SYSTEMS AND METHODS TO REBALANCE PORTFOLIOS OF SECURITIES
Col. 6, ll 4-23:
In one embodiment, the system 10 has a target number of shares for conducting security transactions. The client device 12 with client interface receives a client buy, sell, sell short, or buy to cover order. The host server 14, coupled to the client
device 12, executes logic resources for carrying out transactions for the client. The targets engine 20 determines a target number of long and shorted shares of a security to be held by the inventory account 16. The trading engine processes the client buy, sell, sell short, or buy to cover order. For a buy order the trading engine fills the buy order for both whole and fraction shares from the inventory account 16 if there is suf-
ficient inventory in the inventory account 16. When there is insufficient inventory for the buy order, the trading engine completes a purchase of fraction shares first from the inventory account 16 and then purchases the remainder of the buy order from the market. When the inventory account 16 can not fill any of the buy order, the trading engine purchases the entire buy order from the market and in the same order purchases a target of shares set by the targets engine 20 for the inventory account 16. An associated method is provided.

Wallman – 2003/0208432
METHOD AND APPARATUS FOR ENABLING INDIVIDUAL OR SMALLER INVESTORS OR OTHERS TO CREATE AND MANAGE A PORTFOLIO OF SECURITIES OR OTHER ASSETS OR LIABILITIES ON A COST EFFECTIVE BASIS
[0119] The computer-based system of the present invention permits, without incurring any additional costs, investors to purchase or sell small-and even fractional units of
shares. This is because, according to one embodiment of the computer-based system of the present invention, the system aggregates orders provided by its investors, executes the aggregated transactions and then allocates the acquired ( or cash for sold) shares back to the accounts of the investors. (Since transactions outside of the system must still be made in full share amounts, it is possible that a fractional share amount could remain after the allocations. For example, 7½ shares of a stock in total could be allocated to 15 different accounts-with ½ share allocated to each. To effect this
transaction, if the shares are acquired from outside the system, the broker operating the system would acquire shares. The remaining ½ share would be owned by the broker or a third party worker with the broker operating the system and held for allocation as needed in subsequent rounds of trading.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694